DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species 1, shown in Figs. 1-6, 11 and 12 in the reply filed on 01/03/2022 is acknowledged.  The traversal is on the ground(s) that “there would not be any meaningful search or examination burden presented by examining both species.”  This is not found persuasive because the identified structural differences (see Restriction/Election mailed 11/05/2021) require different search queries to be used for searching the different classes/subclasses which include thousands of documents.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stad et al. (U.S. 2009/0088764 A1).
Concerning claim 2, Stad et al. disclose a method of using a rotation instrument in combination with a rod reduction instrument, the method comprising: linearly sliding a mating portion (see Fig. 6C, element 12 and par. 0033) of the rotation instrument (vertebral body rotator – see par. 0048) over a proximal end of the rod reduction instrument (see Fig. 6C below), wherein the mating portion is shaped to engage the proximal end of the rod reduction instrument with a single degree of freedom (see Fig. 3, elements 36 and 41 and par. 0033); engaging a latching portion (see Fig. 3, element 41) of a lever (see Fig. 3, element 36) within a coupling system on the rotation instrument vertebral body rotator – see par. 0048) with a portion of the proximal end of the rod reduction instrument (see Fig. 6A, element 41’) to secure the rotation instrument vertebral body rotator – see par. 0048) in relationship to the rod reduction instrument; and manipulating a proximal end of the rotation instrument (see Fig. 3, element 18 - vertebral body rotator – see par. 0048) to impart a rotational force on the rod reduction instrument.


[AltContent: textbox (Proximal End of Rotation Instrument (elements 12, 16))][AltContent: connector][AltContent: arrow][AltContent: textbox (Proximal End of Rod Reduction Instrument (elements 160, 100, 22))]
    PNG
    media_image1.png
    774
    565
    media_image1.png
    Greyscale




Concerning claim 4, wherein advancing the rotation instrument includes engaging a ramp surface (see Fig. 3, element 41 – which is a ramp) on the lip of the lever with a ramp surface (see Fig. 6A, element 41’ – and see par. 0033 which states that 41’ corresponds in shape to the ramp surface 41) on the rod reduction instrument.
Concerning claim 5, further comprising actuating the lever of the latching portion to decouple the rotation instrument from the proximal end of the rod reduction instrument. It is noted that the decoupling step is inherent because the rotation instrument and the rod reduction instrument are removed at the conclusion of the surgery. 
Concerning claim 6, wherein actuating the lever includes moving the lever between a first position securing the mating portion relative to the proximal end of the rod reduction instrument to a second position decoupling the mating portion from the proximal end of the rod reduction instrument (see par. 0033).
Concerning claim 7, wherein manipulating the proximal end of the rotation instrument includes manipulating a handle (see Fig. 6C, element 16) coupled to the proximal end of the rotation instrument.
Concerning claim 8, further comprising reducing a connecting rod into a saddle of a pedicle screw using the rod reduction instrument (see par. 0052).
Concerning claim 9, further comprising inserting a locking mechanism and a driver through a bore in the rotation instrument to engage the locking mechanism with threads on the saddle of the pedicle screw (see par. 0052).


Concerning claim 11, wherein latching the lever includes linearly advancing the rotation instrument until a lip (see Fig. 3, element 41) on a latching portion of the lever latches into a detent (see Fig. 6A, element 41) on the proximal end of the rod reduction instrument (see par. 0033).
Concerning claim 12, wherein linearly advancing the rotation instrument includes engaging a ramp surface (see Fig. 3, element 41) on the lip of the lever with a ramp surface on the rod reduction instrument (see Fig. 6A, element 41’ which corresponds in shape to the ramp surface 41 – see par. 0033).
Concerning claim 13, further comprising activating the lever (see Fig. 3, element 36) of the coupling system to decouple the rotation instrument from the proximal end of the rod reduction instrument. It is noted that the decoupling step is inherent because the rotation instrument and the rod reduction instrument are removed at the conclusion of the surgery. 



Concerning claim 15, wherein manipulating the proximal end of the rotation instrument includes manipulating a handle (see Fig. 6C, element 16) coupled to the proximal end of the rotation instrument.
Concerning claim 16, further comprising reducing the connecting rod into the saddle portion of the pedicle screw using the rod reduction instrument (see Fig. 6D). 
Concerning claim 17, further comprising inserting a driver (see Figs. 4A-5B, element 100D) and a locking mechanism (set screw) through a bore in the rotation instrument to engage the locking mechanism with threads on the saddle portion of the pedicle screw (see par. 0008).
Concerning claim 18, Stad et al. disclose a method comprising: capturing a connecting rod (see Fig. 6C, element 150) within a distal portion of a rod reduction instrument (see Fig. 6C below); coupling the rod reduction instrument to a saddle portion (see Fig. 6C below) of a pedicle screw; linearly advancing a mating portion (see Fig. 6B, element 12; and Fig. 6C below) of a rotation instrument vertebral body rotator – see par. 0048) over a proximal end of the rod reduction instrument (see Fig. 6C below), wherein the mating portion is shaped to receive the proximal end of the rod reduction instrument only along an axis of advancement; engaging a lever (see Fig. 3, element 36) within a coupling system on the rotation instrument with a portion (see Fig. 6A, element 41’) of the proximal end of the rod reduction instrument to secure the rotation instrument (see Fig. 6C, elements 12 and 16) in relationship to the rod reduction instrument (see Fig. 6C, elements 160, 100 and 22); and manipulating a proximal end of the rotation instrument (see Fig. 6C, element 16) to impart a rotational force on the rod reduction instrument.
[AltContent: textbox (Mating Portion of Rotation Instrument (vertebral body rotator – see par. 0048) )][AltContent: connector][AltContent: textbox (Proximal End of Rod Reduction Instrument )][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Distal Portion of Rod Reduction Instrument )][AltContent: textbox (Saddle )]
    PNG
    media_image2.png
    756
    536
    media_image2.png
    Greyscale

Concerning claim 19, wherein engaging the lever (see Fig. 3, element 36) includes advancing the rotation instrument until a lip (see Fig. 3, element 41) on the lever latches into a detent (see Fig. 6A, element 41’) on the proximal end of the rod reduction instrument.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 8,900,240 B2. Regarding claims 2, 10 and 18, see Fig. 30 of the ‘240 patent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773